19-50725-cag Doc#34 Filed 08/05/19 Entered 08/05/19 16:21:10 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: August 05, 2019.

                                                       ________________________________________
                                                                  CRAIG A. GARGOTTA
                                                          UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  IN RE:                                    §
                                            §
  WALTER GEORGE BUSBY                       §       CASE NO. 19-50725-cag
  DEANN LOUISE BUSBY                        §       CHAPTER 7
           Debtor(s).                       §
                                            §
                                            §
  WILMINGTON TRUST COMPANY,                 §
  AS SUCCESSOR TRUSTEE TO                   §
  CITIBANK, NA AS TRUSTEE TO                §
  STRUCTURED ASSET SECURITIES               §
  CORPORATION, SERIES 2005-1                §
             Movant,                        §
  v.                                        §
                                            §
  WALTER GEORGE BUSBY, Debtor               §
  DEANN LOUISE BUSBY, Debtor                §
  JOSE C RODRIGUEZ, Trustee                 §
                 Respondents.               §

                           AGREED ORDER MODIFYING STAY

         The Court finds that Wilmington Trust Company, as successor Trustee to CitiBank, NA as

  Trustee to Structured Asset Securities Corporation, Series 2005-1 (hereinafter referred to as
19-50725-cag Doc#34 Filed 08/05/19 Entered 08/05/19 16:21:10 Main Document Pg 2 of 2




  "Movant"), a secured creditor in this matter, filed a Motion for Relief from Automatic Stay

  [DE#12] (“Motion”) concerning the collateral described as 914 Campanile, San Antonio, Texas

  78258 (the “Property”) and more particularly described in the deed of trust; that all required notices

  of the Motion and hearing thereon have been properly served; and that the parties have agreed to

  termination of the 11 USC §362(a) stay with respect to the Property to include the conditions

  below. Debtor has defaulted in the performance of certain obligations to Movant.

         IT IS THEREFORE ORDERED that the 11 USC §362(a) stay is terminated as to the

  Property, with the condition that any foreclosure sale scheduled by Movant be scheduled on or

  after October 1, 2019. Movant is authorized to proceed with its state law remedies, including all

  pre-foreclosure notices and other actions required by law to properly execute a foreclosure sale on

  or after October 1, 2019, and with all actions necessary following a sale of the Property pursuant

  to this Order and applicable state law.

                                            ### END OF ORDER ###


  AGREED TO AND APPROVED BY:

  /s/ Ronald J. Smeberg
  Ronald J. Smeberg
  TBN 24033967
  Ronald J. Smeberg
  The Smeberg Law Firm, PLLC
  2010 W Kings Hwy
  San Antonio, TX 78201-4926
  Attorney for Debtor

  /s/ Megan F. Clontz
  Megan F. Clontz
  State Bar No. 24069703
  2201 W. Royal Ln., Ste. 155
  Irving, TX 75063
  (469) 804-8457 ext. 1978
  Attorney for Movant
